—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was frisked following a family visit and five tablets were found on him. Tests revealed that these tablets were codeine. He was subsequently found guilty of a facility visitation violation, possession of contraband, *704smuggling, and drug possession. Contrary to petitioner’s contention, the misbehavior report, the drug test results, and petitioner’s hearing testimony — in which he admitted possessing codeine tablets — provide substantial evidence to support the determination finding him guilty of all charges (see, Matter of Aviles v Selsky, 264 AD2d 883). We also reject petitioner’s contention that he did not receive a written disposition within 24 hours following the conclusion of the hearing. The record reveals that the Hearing Officer, after adjourning the hearing for several days to deliberate, thereafter concluded the hearing and — in fact — provided petitioner with a written statement of the disposition, as required by due process principles and 7 NYCRR 254.7 (a) (5). We have considered petitioner’s remaining contentions and find they are without merit.
Mercure, J. P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.